Citation Nr: 1745095	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-36 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1985 to February 1986 and from May 2004 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a videoconference hearing.  The action specified in the October 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The Veteran testified before the undersigned Veterans' Law Judge at an October 2016 videoconference hearing, and a transcript of this hearing is of record. 


FINDING OF FACT

The Veteran's service connected disabilities prevent him from finding or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  The Veteran has met this criteria since April 2008.  

The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, permitting him to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); see also Moore (Robert), 1 Vet. App. at 358.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100 percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that a disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In determining whether the Veteran is entitled to a TDIU, neither his non-service connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his level of education, prior work experience, and training.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In this case, the Veteran is service connected for depressive disorder with posttraumatic stress disorder (PTSD), rated as 50 percent disabling; arthritis of the left knee, with medial meniscus tear, rated as 10 percent disabling; arthritis of the right knee with medical meniscus tear, rated as 10 percent disabling; left knee instability, rated as 10 percent disabling; and right knee instability, rated as 10 percent disabling.  He also has non-service connected medical problems, including chronic kidney disease with renal failure, sleep apnea, and hypertension.  

The record reflects that the Veteran has a high school diploma and some college, but did not complete a college degree.  His employment history includes work as a mail clerk and a cook.  

There is conflicting evidence regarding whether the Veteran's service connected disabilities alone prevent him from maintaining substantially gainful employment.  

Records from the Social Security Administration (SSA) show that the Veteran reported that he was unable to work because of difficulty with prolonged standing and lifting due to his service connected knee disabilities, but also because of fatigue and weakness associated with his non-service connected kidney problems and hypertension.  

In April 2010, the Veteran's treating psychologist, Dr. M.B., reported that,

[The Veteran's] psychiatric issues severely impact his capacity to maintain and find employment.  Specifically difficulties with concentration, memory and motivation interfere with [the Veteran's] ability to work effectively.  For example, the last position he held as a chef, [the Veteran] had difficulty remembering recipes and relevant tasks.  His irritability also negatively impacted his capacity to manage relationships with coworkers.  These symptoms stem from his PTSD and Depression Disorder.  His psychiatric issues also significantly affect his social relationships and capacity to communicate effectively.

However, in June 2010, only a few months later, a VA examiner concluded that the Veteran's "PTSD symptoms are not severe enough to interfere with occupational and social functioning."  The examiner further observed that, 

The veteran attributed his inability to work at the present time to his physical problems (e.g., knee problems which reportedly prohibit extended periods of standing, kidney disease, enlarged heart).  

At the present time there are no functional impairments resulting from the veteran's diagnosed mental health condition (Depressive Disorder NOD) that would impair or impact physical or sedentary employment.

A June 2010 VA examiner also opined that the Veteran's service connected knee disabilities would prevent physical employment, but would not alone, without considering other disabilities, prevent him from performing a sedentary occupation.  

In a September 2013 vocational assessment, a private rehabilitation specialist, C.V., opined that the Veteran was unable to work due his service connected disabilities.  He explained that because of the Veteran's bilateral knee osteoarthritis and instability, he would be unable to perform physical labor.  C.V. also noted that the Veteran has no clerical skills and less than average computer skills, making him poorly qualified for any sedentary employment, regardless of his disabilities, and further concluded that realistically, no employer would hire or retain an individual whose limitations include impaired focus, concentration, and memory and difficulty interacting with coworkers.

At his October 2016 hearing, the Veteran testified that his knee pain prevented him from standing for long periods of time, which was required by his previous job as a cook.  He also reported that problems with irritability and anger affected his relationship with his coworkers and that he experienced problems with his memory and concentration.  

Based on all the above evidence, the Board finds that the evidence is at least in equipoise concerning whether the Veteran's service connected disabilities alone prevent him from finding or maintaining substantially gainful employment.  In short, while the VA examiner has provided a negative opinion, the Board finds the opinion from the Veteran's treating psychologist to be persuasive.  In addition, the testimony provided during the hearing before the undersigned was credible and persuasive.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor entitlement to TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).




ORDER

Entitlement to TDIU is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


